         Case 2:19-cv-00030-JM Document 116 Filed 02/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION


COREY D. STEWARD                                                     PLAINTIFF
ADC #122825
v.                           No: 2:19-cv-00030 JM

TIFFANY SIMS, et al.                                                 DEFENDANTS

                                      JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice.

       DATED this 9th day of February, 2021.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
